Citation Nr: 1419233	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The Veteran served on active duty service from September 1993 to November 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in October 2013 for further development.  In October 2012, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The Board also remanded the issue of service connection for fibromyalgia in October 2013; a February 2014 rating decision granted service connection for fibromyalgia.  Consequently, that matter is not before the Board.  


FINDING OF FACT

The Veteran has peripheral vestibular disorder, as diagnosed on February 2014 VA examination; her service treatment records show December 1997 treatment for probable acute vestibular neuritis and an April 1998 complaint of intermittent vertigo; the February 2014 VA examiner opined that it "is more likely than [n]ot that the veterans vertigo...began while on active military duty" and that postservice she "continues to have episodes of vertigo."


CONCLUSION OF LAW

Service connection for peripheral vestibular disorder is warranted.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


ORDER

Entitlement to service connection for peripheral vestibular disorder is warranted.  The appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


